Per Curiam.
This writ of error was taken to a judgment and sentence to the State Penitentiary upon conviction on a charge of second offense in voluntarily becoming drunk and intoxicated, on November 24, 1920.
The statutory provision on which the conviction is predicated is Section 8, Chapter 7736 Acts of 1918, which is as follows: ‘ ‘ Sec. 8. That it shall be unlawful for any person to become or be drunk or intoxicated.” Section 18 provides for increased punishment for second offenses.
*21The title of Chapter 7736 is: “An Act to Make Effective the Nineteenth Article of the Constitution of this State, as Amended at the General Election Held November Fifth, Nineteen Hundred and Eighteen, and to Prohibit the Manufacture, Sale, Barter or Exchange, the Transportation Into This State, or From One Point to Another Point Within the State, and the Possession of Alcoholic or Other Intoxicating Liquors or Beverages,” together with other matters more or less connected with the subject of the Act, viz: to prohibit the manufacture, sale, barter, exchange, transportation and unlawful possession of intoxicating liquors. Among other matters stated in the title is “ to prohibit drunkenness.”
The subject of the statute is the enforcement of the organic provisions against the manufacture of and the traffic in intoxicating liquors. Voluntary intoxication does not violate the prohibition of the traffic in intoxicating liquors, and the provision of Chapter 7736 making it unlawful to become drunk or intoxicated is not matter properly connected with the subject of the Act; and its inclusion in the body of the Act violates Section 16, Art. Ill of the State Constitution. The fact that the matter is referred- to in the title does not cure the illegality of its inclusion in the body of the Act. As it is clear the purpose of the statute is to enforce the organic prohibition of the traffic in intoxicating liquors, the inclusion of the non-germane matter in the title and in the body of the Act does not invalidate the entire Act. Section 22 of the Act expressly provides: “That, if for any reason, any section or provision of this-Act shall be adjudged unconstitutional, or otherwise inoperative, such fact shall not be held to affect any other section or provision in this Act contained, but the same shall remain in full force and effect as if the section or provision *22adjudged unconstitutional or inoperative had not originally been incorporated in this Act.”
The proceedings and sentence herein were not under Section 3549 General Statutes, 1906. Sec. 8, Chapter 7736 was re-enacted as Section 5472 Bev. Gen. Stats., effective February 6, 1921.
Beversed.
Browne, C. J., and Taylor, Whitfield and Ellis, J. J., concur.
West, J. J., dissents.